UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2013(Unaudited) DWS Small Cap Core Fund Shares Value ($) Common Stocks 100.4% Consumer Discretionary 15.8% Auto Components 1.0% Dana Holding Corp. Diversified Consumer Services 2.2% Ascent Capital Group, Inc. "A"* Outerwall, Inc.* Hotels, Restaurants & Leisure 4.3% CEC Entertainment, Inc. Isle of Capri Casinos, Inc.* Jack in the Box, Inc.* Red Robin Gourmet Burgers, Inc.* Household Durables 1.0% NACCO Industries, Inc. "A" Media 1.0% Valassis Communications, Inc. (a) Specialty Retail 5.3% ANN, Inc.* Big 5 Sporting Goods Corp. Children's Place Retail Stores, Inc.* Destination Maternity Corp. The Pep Boys - Manny, Moe & Jack* (a) Textiles, Apparel & Luxury Goods 1.0% Perry Ellis International, Inc. Consumer Staples 3.1% Food & Staples Retailing 2.1% Pantry, Inc.* Spartan Stores, Inc. Food Products 1.0% Darling International, Inc.* Energy 4.9% Energy Equipment & Services 3.1% Dawson Geophysical Co.* Helix Energy Solutions Group, Inc.* (a) Key Energy Services, Inc.* Oil, Gas & Consumable Fuels 1.8% Energy XXI (Bermuda) Ltd. (a) Western Refining, Inc. (a) Financials 23.0% Capital Markets 5.3% Evercore Partners, Inc. "A" FXCM, Inc. "A" (a) GAMCO Investors, Inc. "A" Investment Technology Group, Inc.* Manning & Napier, Inc. Commercial Banks 7.7% Banco Latinoamericano de Comercio Exterior SA "E" Columbia Banking System, Inc. (a) First Merchants Corp. Lakeland Bancorp., Inc. PrivateBancorp., Inc. (a) Umpqua Holdings Corp. United Community Banks, Inc.* Consumer Finance 3.8% Cash America International, Inc. (a) DFC Global Corp.* Encore Capital Group, Inc.* (a) Nelnet, Inc. "A" Insurance 5.2% American Equity Investment Life Holding Co. (a) Argo Group International Holdings Ltd. CNO Financial Group, Inc. FBL Financial Group, Inc. "A" Selective Insurance Group, Inc. United Fire Group, Inc. Real Estate Investment Trusts 1.0% LaSalle Hotel Properties (REIT) Health Care 14.6% Health Care Equipment & Supplies 6.0% ArthroCare Corp.* CONMED Corp. ICU Medical, Inc.* STERIS Corp. SurModics, Inc.* West Pharmaceutical Services, Inc. Health Care Providers & Services 6.4% Centene Corp.* Kindred Healthcare, Inc.* MedCath Corp.* Molina Healthcare, Inc.* (a) Providence Service Corp.* The Ensign Group, Inc. U.S. Physical Therapy, Inc. Life Sciences Tools & Services 1.1% PAREXEL International Corp.* (a) Pharmaceuticals 1.1% Hi-Tech Pharmacal Co., Inc. Industrials 13.7% Aerospace & Defense 2.0% Esterline Technologies Corp.* Taser International, Inc.* Airlines 1.0% SkyWest, Inc. Building Products 0.9% Gibraltar Industries, Inc.* Commercial Services & Supplies 3.0% Deluxe Corp. (a) Kimball International, Inc. "B" TMS International Corp. "A" Electrical Equipment 1.0% Preformed Line Products Co. Machinery 3.0% Altra Holdings, Inc. Briggs & Stratton Corp. Kadant, Inc. Professional Services 0.9% FTI Consulting, Inc.* (a) Road & Rail 1.9% Avis Budget Group, Inc.* (a) Saia, Inc.* 18 Swift Transportation Co.* (a) Information Technology 19.2% Communications Equipment 2.1% Globecomm Systems, Inc.* Ubiquiti Networks, Inc. (a) Electronic Equipment, Instruments & Components 5.3% Anixter International, Inc.* Checkpoint Systems, Inc.* Littelfuse, Inc. Sanmina Corp.* SYNNEX Corp.* Internet Software & Services 2.4% Intralinks Holdings, Inc.* United Online, Inc. IT Services 2.3% Heartland Payment Systems, Inc. (a) Unisys Corp.* (a) Semiconductors & Semiconductor Equipment 4.2% Advanced Energy Industries, Inc.* MKS Instruments, Inc. Pericom Semiconductor Corp.* Photronics, Inc.* Software 2.9% NetScout Systems, Inc.* Pegasystems, Inc. Rosetta Stone, Inc.* Materials 4.1% Chemicals 1.9% Koppers Holdings, Inc. Minerals Technologies, Inc. (a) Containers & Packaging 1.1% Boise, Inc. Paper & Forest Products 1.1% P.H. Glatfelter Co. Utilities 2.0% Electric Utilities 1.0% UNS Energy Corp. Multi-Utilities 1.0% Avista Corp. Total Common Stocks (Cost $82,431,332) Securities Lending Collateral 19.3% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $16,019,321) Cash Equivalents 2.5% Central Cash Management Fund, 0.07% (b) (Cost $2,124,558) % of Net Assets Value ($) Total Investment Portfolio (Cost $100,575,211) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $100,908,709.At June 30, 2013, net unrealized appreciation for all securities based on tax cost was $770,013.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,266,930 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,496,917. (a) All or a portion of these securities were on loan. In addition, included in other assets and liabilities, net are pending sales, that are also on loan.The value of securities loaned at June 30, 2013 amounted to $14,734,728 which is 17.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
